Citation Nr: 0504895	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-05 400A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dermatitis urticaria.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
December 1990.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO), which granted service 
connection for dermatitis urticaria, and assigned a 0 percent 
disability evaluation, effective October 10, 2002.  The 
veteran perfected a timely appeal to that decision.  
Subsequently, by a rating action of October 2003, the RO 
increased the evaluation for dermatitis urticaria from 0 
percent to 10 percent, effective October 10, 2002.  Because 
the veteran's appeal involves the propriety of the initial 
rating assigned following the grant of service connection for 
his dermatitis urticaria, the possibility of staged ratings 
must be considered.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In April 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
September 2004.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that he is entitled to an 
increased rating for his service-connected skin disorder.  
The veteran indicates that he has been dealing with this 
disorder on a daily basis for more than 12 years.  The 
veteran also indicates that he can't be touched without 
experiencing itching, swelling, and redness; shaking hands 
causes his fingers to swell.  The veteran further indicates 
that even getting a haircut makes had scalp swell.  

The veteran's dermatitis urticaria is currently evaluated as 
10 percent disabling pursuant to the criteria found at 38 
C.F.R. § 4.118, Diagnostic Code 7825.  The criteria for 
Diagnostic Code 7825 provide for assignment of a 10 percent 
rating where there are recurrent episodes of urticaria 
occurring at least four times during the past 12-month 
period, and; responding to treatment with antihistamines or 
sympathomimetics.  A 30 percent rating is warranted where 
there are recurrent debilitating episodes occurring at least 
four times during the past 12-month period, requiring 
intermittent systemic immunosuppressive therapy for control.  
A 60 percent evaluation is warranted where there are 
recurrent debilitating episodes occurring at least four times 
during the past-12 month period despite continuous 
immunosuppressive therapy.  

Upon review of the evidentiary record, in particular the VA 
dermatological examination of June 2004, the Board finds that 
the observations recorded by the examining physician are 
inadequate for purposes of determining whether the veteran 
meets the criteria for an increased rating under the above-
cited criteria.  Specifically, the examiner reported that the 
veteran was currently using antihistamines, with no side 
effects.  The examiner also described erythematous 
dermatographic redness and swelling over the arms, legs and 
groin area; he noted that less than 5 percent of the 
veteran's body was affected.  However, the examiner did not 
indicate the frequency of the episodes during the past 12-
month period, whether those episodes were debilitating, and 
whether they responded to treatment.  Under these 
circumstances, the Board finds that there currently is 
insufficient information to make a determination as to the 
extent and severity of the service-connected skin disorder.  
So the veteran needs to undergo another VA dermatological 
examination to obtain a medical opinion addressing the 
pertinent criteria applicable in rating urticaria.  See 38 
U.S.C.A. § 5103A(d).  

In light of the foregoing, the Board unfortunately must again 
REMAND this case to the RO via the AMC in Washington, D.C., 
for the following actions: 

1.  The RO should request the veteran to 
identify all medical care providers who 
may possess additional records referable 
to treatment for his skin disorder since 
June 2004.  The RO should attempt to 
obtain copies of pertinent treatment 
records from all sources identified by 
the veteran.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA treatment notes.

2.  The veteran should be afforded a VA 
dermatology examination in order to 
determined the current extent and 
severity of his dermatitis urticaria.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should identify the frequency 
and duration of the episodes of 
dermatitis urticaria and indicate whether 
any such episodes are debilitating.  The 
examiner should also state whether the 
urticaria has been responsive to 
antihistamines or sympathomimetics or 
whether intermittent systemic 
immunosuppressive therapy has been 
required for control of the urticaria.

3.  The RO should then review and 
readjudicate the claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supple-mental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

